Case 1:12-cr-00142-TPG Document 19

Federal Defenders
OF NEW YORK, INC.

Filed 12/20/19 Page 1 of 2

Southern District
52 Duane Street-10th Floor, New York, NY 10007
Tel: (212) 417-8700 Fax: (212) 571-0392

 

David E. Patton .

Executive Director
ond Aiforneyv-tneChief

VIA ECF

Honorable Denise L. Cote
United States District Judge
Southern District of New York
United States Courthouse

500 Pearl Street,

New York, NY 10007

Re: United States v. Carlos Cespedes
12 Cr. 142 (TPG)

Dear Honorable Judge Cote,

Southern Disuriet af New York
Jennifer L. Brown

Attorney-in-Charge

December 20, 2019

 

 

DOC UMENT

To PE To = %, ea
PERC PROMICALLY rile

————— 7]

 
 
  

DATE PH, Toke

 

 

With consent from probation officer Noel Joseph, Mr. Cespedes seeks travel modification
of his conditions of release so that he may travel to Santo Domingo, Dominican Republic for
vacation. Mr, Cespedes will arrive in Santo Domingo on January 23 2020, and will be back in
the United States on January 30, 2020, For the entire duration of his stay, Mr. Cespedes will be
staying at hotel Catalonia, located on George Washington 500, Santo Domingo, 10104.

On May 6, 2012, Honorable Judge Thomas P. Griesa sentenced Mr. Cespedes to 27
months imprisonment on four counts of access device fraud and another 24 months on one count
of aggravated identity theft, all to be run concurrently, After serving his sentence, Mr, Cespedes
was expected to be on 4 counts of three years supervised release, along with one year of
supervised release from count 5 all served concurrently. Lastly, he was ordered to pay monthly

restitution payments in the full amount of $61,059.

Since his release in January 18, 2019, Mr, Cespedes has found full time employment at
845 automotive, a towing company located in lower Manhattan, Furthermore, New York
Probation Officer, Noel Joseph, advises that Mr. Cespedes has been totally compliant with all
conditions of his release, which include successful monthly restitution payments which come
directly out of his check, as well as frequent check-ins to discuss his action plans moving

forward.

‘Thank you for your consideration of this matter.

 
Case 1:12-cr-00142-TPG Document19 Filed 12/20/19 Page 2 of 2

Respectfully Submitted

‘S/

Mark Gombiner

Assistant Federal Defender
(212) 417-8718

 
  
 

pe thelid we Cay bg ren yey ye veh,

a

   

; DHBRATREEMANE Judge

: UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

ce: Noel Joseph, Probation Officer, Southern District of New York 3

gist i yin be hYer tea de one
bee ae debe ded i tbngbn Shai aoe bad vie 7 PEDEES: ie 4

 
